Citation Nr: 1737521	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  16-17 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected residuals of right mandible fracture with extraction of tooth number 32.

2.  Entitlement to service connection for headaches, to include dizziness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision and a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified before the undersigned Veterans Law Judge during a November 2016 videoconference hearing.  A copy of the transcript has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of an initial compensable evaluation for service-connected residuals of right mandible fracture with extraction of tooth number 32 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is clear and unmistakable evidence of record that a headache disorder preexisted service and did not increase in service beyond the natural progression of such disorder.  




CONCLUSION OF LAW

A headache disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1111, 1153, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's service connection claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a condition which clearly and unmistakably preexisted service, where there is a finding that the disability increased during service, and that increase was not due to the natural progression of the disease.  38 U.S.C.A. §§ 1111, 1153 (West 2016); 38 C.F.R. §§ 3.304 (b), 3.306(a) (2016).

In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1111. 

The analysis is different in a case where the preexisting condition was noted upon entry into service. "[I]f a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 F.3d at 1096; see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on VA to rebut that presumption.  Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. To rebut that presumption, VA must show, by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235 n. 6; 38 U.S.C.A. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C. F. R. § 3.304 (b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See Crowe, 7 Vet. App. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").
Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

During his January 1975 medical history screening, the Veteran reported that he never had a head injury or dizziness.  He also reported no head injuries during his June 1975 entrance examination.  

The Veteran's service treatment records (STRs) revealed that he had a history of headaches and dizziness prior to service.  In November 1975, during his first month of service, the Veteran complained of daily headaches with dizziness.  The treating physician ordered a neurological evaluation.  In December 1975, the Veteran underwent a neurological evaluation at a naval hospital.  He stated that he had headaches and dizziness for many years prior to his service and that he had been suffering the same headaches in service and was afraid that the dizziness would come back.  He reported that his headaches and dizziness were caused when his brother hit him in head with brick as a child.  The neurologist found dizzy spells to be benign as they were infrequent and had not prevented the Veteran from working.  The neurologist noted that the Veteran did not mention headaches and dizziness on his enlistment form.  In June 1976, the Veteran was diagnosed with a compound fracture of the right angle mandible and an impacted tooth, number 32.  The Veteran's jaw was wired shut and opened three weeks later.  The mandible fracture was found to be clinically well-healed, in good position and alignment.  He was discharged for full duty.  The Veteran's June 1976 separation examination revealed normal findings.

In his August 2012 application for compensation, the Veteran stated that he was hit in the head with a pugil stick during training and had a broken jaw later in service.  He stated that these incidents caused his headaches and dizziness to become worse.  

During the Veteran's December 2012 VA examination, the examiner completed a Disability Benefits Questionnaire (DBQ) for headaches.  The examiner reviewed the Veteran's VA claims file.  The Veteran was diagnosed with a current headache condition.  The Veteran stated that he had a history of headaches and that he was hit in the head by a drill instructor in 1976, which made his headaches worse.  He stated that he got headaches every other day and that they lasted for the entire day.  He did not seek treatment or take medication for his headaches.  He complained of constant pain all over his head when he experienced headaches.  Also, he experienced dizzy spells approximately four times a month.  The Veteran had not experienced prostrating attacks of headache pain.  The examiner found that the Veteran's headaches impact his ability to work as the Veteran stated he had mood swings and anger, which made it difficult for him to deal with people.  The VA examiner opined that the Veteran's headaches were less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The Veteran had a history of headaches and dizziness prior to service.  Therefore, the VA examiner rationed that the claimed condition was not caused or incurred in service.  

In March 2013, the Veteran underwent another VA examination for his headaches.  The examiner reviewed the Veteran's VA claims file and opined that the Veteran's headaches, which clearly and unmistakably existed prior to service, were clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  In December 1975, the Veteran had a neurology evaluation for dizziness and headaches that existed years prior to his service.  The VA examiner opined that the Veteran's profound dizziness and headaches that existed prior to service and required specialty evaluation early in service, in all likelihood would progress on their own and are not likely hastened by a fractured and healed jaw.  

During a February 2014 call with a VA physician, the Veteran stated that he was had a cold.  His symptoms included facial pain and pressure, a congested nose, reduced sense of smell, fever, and a headache.  During a December 2014 VA appointment, the Veteran denied experiencing headaches.

The Veteran testified at the November 2016 Board hearing that his headaches had become worse since service.  He contended that his headaches were aggravated by his jaw injury and being hit by a drill instructor during his training.  He stated that he experienced tension headaches, dizziness, throbbing pain, and occasional migraines.  He stated that his headaches began after his brother hit him in the head with a brick and knocked him out when he was eleven years old.

As noted, where no preexisting condition is noted upon entry into service, such as in the instant case, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  The Board finds that VA has met its burden in this case and therefore the presumption of soundness has been rebutted in this case. 

In this regard, the VA examiners have clearly found (and the Veteran concurs) that the evidence indicates that the Veteran had chronic headaches associated with a preservice head injury.  Although he did not report such headaches on induction examination, he unequivocally reported the preexisting nature of the headaches soon after entrance into active service and for the purpose of seeking treatment.  The Board finds this evidence highly probative in this case as the Veteran is certainly competent to describe the presence and nature of his headache disability prior to service.  Also, the VA examiner clearly found from a medical perspective that the Veteran's headaches clearly and unmistakable preexisted service.  

The Board also finds that there is clear and unmistakable evidence that the Veteran's headache disorder was not aggravated in service.  In this regard, the Board notes that the Veteran was seen in service for complaints of headaches which he points to as evidence of an increase in severity in service and appears to point to the fracture of his mandible (a verified incident) and being hit in the head (an unverified incident) in service as evidence that such increase in headaches was beyond the natural progress of such disorder.  However, the March 2013 VA examiner concluded based on his examination of the record and medical expertise that the Veteran's headaches that clearly and unmistakably existed prior to service, were clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  He explained that in December 1975, the Veteran had a neurology evaluation for dizziness and headaches that existed years prior to his service and found that the Veteran's profound dizziness and headaches that existed prior to service and required specialty evaluation early in service, in all likelihood would progress on their own and were not likely hastened by a fractured and healed jaw.  The Board notes further that separation examination is negative for any pertinent abnormality.

In this regard, the VA examiners were aware of the Veteran's medical history, provided fully articulated opinions, and also furnished reasoned analyses.  The Board therefore attaches significant probative value to these opinions, and the most probative value in this case, as they were well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Veteran is competent in this case to report his symptoms, but nothing in the record demonstrated that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed condition or to determine whether an underlying medical condition was aggravated beyond the natural progression of the disorder.  Therefore, a medical expert opinion is more probative regarding the causation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiners, medical professionals who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The most probative evidence establishes that the Veteran's headaches preexisted service and were not aggravated in service, thus rebutting the presumption of soundness and necessarily the presumption of aggravation.  Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for headaches, to include dizziness, is denied.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary to have a complete record to decide the claim for an increased rating, so the Veteran is afforded every possible consideration.

As stated above, the Veteran's STRs indicated that in June 1976, the Veteran was diagnosed with a compound fracture of the right angle mandible and an impacted tooth, number 32.  

In his August 2012 application for compensation, the Veteran reported multiple abscesses and pain in his jaw since his injuries.  

The Veteran was afforded a VA mental disorder examination for his jaw condition in December 2012.  The Veteran was diagnosed with a healed fractured mandible in 1976.  No symptoms of temporomandibular joint disorder were noted on examination.  The Veteran contended that his jaw was wired incorrectly after he fractured it in 1976, which caused dental issues.  No objective evidence of painful motion was noted during range of motion testing.  No functional loss was noted for the Veteran's right and left temporomandibular joints.  No localized tenderness or pain on palpation was noted.  No clicking or crepitation of the joints was noted.  Further, no functional impact was noted.   The VA examiner opined that the Veteran's jaw condition was at least as likely as not (50 percent or greater probability) incurred in or caused by an in-service injury, event, or illness as his records documented a fractured jaw while the Veteran was on active duty service.  Further, his record indicated his jaw was fractured in the line of duty.  

In January 2013, the Veteran underwent a dental VA examination.  The examiner reviewed the Veteran's VA claims file and opined that the Veteran's dental condition was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The Veteran's 1976 medical discharge report indicated that his facial contour and symmetry were normal, that he had full range of motion of the mandible, normal occlusion of his teeth, and that he was able to manage a normal diet.  His mandible fracture was found to be clinically well-healed, in good position, and in good alignment.  The Veteran was discharged for full duty.  The VA examiner opined that condition of the teeth and mandible after treatment of the injury were within normal limits and no residual defect or disability was indicated.  Further, the VA examiner opined that the Veteran's periodontal disease, which may have been a factor in the loss of one or more teeth, was not shown to be incurred or caused by his service and the causation is unknown.

The Veteran testified at the November 2016 Board hearing that his jaw pain was worse since his VA examinations in December 2012 and January 2013.  Also, he asserted that he had popping and limited jaw motion.  He stated that he does not receive treatment for his jaw, but has adapted by chewing on different sides of his jaw to alleviate his discomfort.  

As the Veteran has asserted that his service-connected disability has worsened since his last examination, he should be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (where the United States Court of Appeals for Veterans Claims (the Court) determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected residuals of right mandible fracture with extraction of tooth number 32.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the applicable Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


